PER CURIAM.
The appellant contends that the trial court erred in admitting testimony under the excited utterance exception to the hearsay rule. See § 90.803(2), Fla. Stat. (1997). We disagree and affirm.
Whether or not the declarant has the necessary state of mind for his or her statement to constitute an excited utterance is a preliminary question of fact for the court to decide. See Perry v. State, 675 So.2d 976, 979 (Fla. 4th DCA), rev. denied, 684 So.2d 1352 (Fla. 1996). Furthermore, absent a showing of an abuse of discretion, a trial court’s evidentiary ruling will not be disturbed on appeal. See Maggard v. State, 399 So.2d 973, 975 (Fla.), cert. denied, 454 U.S. 1059, 102 S.Ct. 610, 70 L.Ed.2d 598 (1981). We find that the trial court acted within its discretion in admitting the witness’s testimony under the excited utterance hearsay exception.
Affirmed.
WARNER, STEVENSON, JJ., and CONNER, BURTON C., Associate Judge, concur.